DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show a rotor blade defined such that a ratio of a section at mid-height of the blade is comprised between 25% and 40% of a section at the blade root, and a ratio of a section at the blade tip is comprised between 25% and 40% of the ratio of the section at the blade root as described in the specification [e.g., the proportions, dimensions, and/or relationships concerning (or between) all three of the aforementioned sections are not clearly discernable from any of the drawings]. Any structural detail(s) that is/are essential for a proper understanding of the disclosed invention should be shown in the drawings. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, line 3 recites “between them the height of the blade”. The claim is rendered indefinite such that the wording of the claim is unclear [e.g., it is not clear as to whether the term “them” is intended to reference a plurality of blade sections, the blade root(s) and blade tip(s), etc.].
Additionally, there is insufficient antecedent basis for “the height of the blade” [e.g., a height of the blade has not been clearly established].
Line 10 recites “a height”. The claim is rendered indefinite such that it is not clear as to whether or not the aforementioned height limitation is intended to be distinct from (or in reference to) the previously established height of the blade.
Line 16 recites “the maximum length of a segment”. There is insufficient antecedent basis for this limitation in the claim [e.g., a maximum length of a segment has not been clearly established in any preceding claim limitation(s)].
The last 6 lines contain several recitations of “a ratio” and “a section” after a ratio and a section of a blade have been previously established, and as such, it is not exactly clear as to whether or not the aforementioned respective ratio and section limitation(s) is/are intended to be distinct from (or in reference to) the previously established ratio and section of the blade [e.g., are the latter recitations of “a ratio” intended to also be between the maximum camber and the chord?]; [e.g., are the various section limitations intended to be distinct from (or in reference to) the previously established “each section”?].
Lastly, the wording being used to describe the configuration of the blade is unclear, such that it is not clear as to how the blade is actually configured structurally [e.g., the relationship between the mid-height of the blade and the blade tip is unclear]; [e.g., as can be best understood, the claim currently provides for a larger blade root as compared to the mid-height of the blade and the blade tip, however, the phrasing “between 25% and 40%” being used to describe both the mid-height of the blade and the blade tip, without articulating a relationship between the mid-height of the blade and the blade tip, results in a virtually infinite amount of potential blade embodiments that are structurally and/or functionally distinct from one another, and to an extent that the scope of the claim is unclear]; [e.g., it is not clear as to whether or not the mid-height of the blade and the blade tip are being provided as defining the exact same dimension(s), or if the mid-height of the blade is larger/smaller than the blade tip (and vice versa), since both are vaguely provided as being “between 25% and 40%” of the blade root, without even defining the ratio of the section at the blade root]; [e.g., without knowing the ratio of the section at the blade root, the ratio of the sections of the mid-height of the blade and the blade tip are not clear, and similarly, without knowing the relationship between the ratio of the section at the mid-height of the blade with respect to the ratio of the section at the blade tip, the ratio of the sections of the mid-height of the blade and the blade tip are not clear].
Regarding claim 4, lines 2-3 recite “the ratio of the section at the blade root is comprised between 10% and 20%”. The claim is rendered indefinite such that it is not clear as to what exactly the blade root is comprised between 10% and 20% with respect to [e.g., between 10% and 20% of what?]; [e.g., are the claimed percentages with respect to the ratio between the maximum camber and the chord?].
Regarding claim 5, lines 2-3 recite “the ratio of the section at mid-height of the blade is comprised between 4% and 7%”. The claim is rendered indefinite such that it is not clear as to whether or not the embodiment per dependent claim 5 is compatible with the embodiment per the independent claim 1 [e.g., between 4% and 7% is not clearly further limiting the range of 25% and 40% established per claim 1, and as such, it is not clear as to whether or not the limitation(s) per claim 5 is/are intended to describe a different embodiment for the rotor blade, or if the limitation(s) are intended to somehow reference the previous limitation(s) that provided “a ratio of a section at mid-height of the blade is comprised between 25% and 40% of a ratio of a section at the blade root”]; [e.g., the rotor blade cannot be simultaneously defined such that both “between 25% and 40%” and “between 4% and 7%” are true].
Regarding claim 6, lines 2-3 recite “the ratio of the section at the blade tip is comprised between 4% and 7%”. The claim is rendered indefinite such that it is not clear as to whether or not the embodiment per dependent claim 6 is compatible with the embodiment per the independent claim 1 [e.g., between 4% and 7% is not clearly further limiting the range of 25% and 40% established per claim 1, and as such, it is not clear as to whether or not the limitation(s) per claim 6 is/are intended to describe a different embodiment for the rotor blade, or if the limitation(s) are intended to somehow reference the previous limitation(s) that provided “a ratio of a section at the blade tip is comprised between 25% and 40% of a ratio of a section at the blade root”]; [e.g., the rotor blade cannot be simultaneously defined such that both “between 25% and 40%” and “between 4% and 7%” are true].
Regarding claims 7-9, the respective claims recite “a ratio of a section” and/or “an height of a section”. The claims are rendered indefinite such that it is not exactly clear as to which previously established ratio(s) and/or section(s) are being referenced [e.g., multiple distinct ratios and sections have been previously established, and as such, it is not clear as to whether or not the aforementioned limitations are intended to be in reference to a specific ratio of a section, or encompass all of the previously established ratios and sections].
Claim 7 further attempts to describe various segments and/or functions concerning various ratios and/or sections. The claim is rendered indefinite such that the wording of the claim is unclear [e.g., a segment has been previously established per claim 1, thereby causing uncertainty with regards to the recitation of “a first line segment”, and similar to the issue(s) indicated with respect to the independent claim 1, the various ratios and/or sections concerning the configuration of the blade are not clearly articulated].
Claim 9 further attempts to describe a “quasi-constant value”. The claim is rendered indefinite such that the aforementioned phrase is directed to a highly subjective value that isn’t clearly defined, and it is also not clear as to which particular “ratio of a section” limitation(s) is/are being referenced in the claim [e.g., the claim limitation implies that the value is almost, but not actually constant, though by some subjective standard(s) would appear to be constant, and to this extent, it is not clear as to what value(s) of change would be encompassed by the phrase “quasi-constant”]; [e.g., where does one draw the line with respect to defining something that is quasi-constant versus something that is just not constant?].

Notwithstanding the 112(b)/clarity issue(s) indicated above, it appears that the claimed invention(s) is/are with respect to a rotor blade that is defined by a thicker blade root as compared to that of the mid-height and/or tip portion of the blade, and as such, the examiner notes the following prior art reference(s) of which appear(s) to be the closest prior art with respect to the claimed invention(s):

US 5297931 (Yapp) [e.g., see Fig. 7 in conjunction with column 2, line 61 through column 3, line 10]; [e.g., noting that the recitation “the maximum camber to chord ratio decreases monotonically with increasing radial position” appears to describe one or more embodiments encompassed by the claimed invention(s)];
US 4459083 (Bingham) [e.g., see column 8, lines 56-66]; [e.g., the root area of the airfoil has a greater thickness and camber than the mid-height/intermediate area of the airfoil, and the intermediate area has a greater thickness and camber than the tip area of the airfoil];
US 20020064458 A1 (Montgomery) [e.g., see Fig. 4A-4B, 7, such that Montgomery teaches wherein the blade(s) is/are configured to have a maximum thickness (which relates to the maximum camber) to chord ratio that comprises the blade(s) having a larger thickness at the 0% span/height of the blade(s), a lesser thickness at the 50% span/height of the blade(s), and a least thickness at (or near) the 100% span/height of the blade(s)];
US 20170175776 A1 (Theratil) [e.g., see the blade configuration(s) illustrated and/or described via Fig. 3A-3B, 5A and the abstract, such that said figures similarly illustrate rotor blades that appear to be encompassed by the claimed invention(s)]; and
US 20190107123 (Veitch) [e.g., see Fig. 10, such that Veitch teaches wherein the blade(s) is/are configured to have a maximum thickness (which relates to the maximum camber) to chord ratio that comprises the blade(s) having a larger thickness at the 0% span/height of the blade(s), a lesser thickness at the 50% span/height of the blade(s), and a least thickness at (or near) the 100% span/height of the blade(s)].

Further note that in view of the 112(b)/clarity issue(s) indicated above, that prior art has not been formally applied to reject the claims, and that it is not apparent at this time as to whether or not the claim(s) contain allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747